Citation Nr: 1809446	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-31 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for COPD. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A October 2009 rating decision denied the Veteran's claim of entitlement to service connection for COPD.

2.  The evidence received since the October 2009 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for COPD.

3.  The evidence is at least in equipoise as to whether the Veteran's COPD is etiologically related to his service.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision denying the Veteran's claim of entitlement to service connection for COPD is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for COPD.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3.  The criteria for service connection for COPD have been met.  38 U.S.C. §§ 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reopened and granted the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 is moot.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for COPD was last finally denied in an October 2009 rating decision.  This rating decision found that the Veteran's COPD was not related to his service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal the October 2009 rating decision, no evidence was received within one year of the October 2009 rating decision, and no new service records have been submitted.  Therefore, the October 2009 rating decision is final.  

The Veteran has since submitted medical evidence, including an August 2011 letter from a private clinician, indicating that his COPD is related to service.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence indicates that the Veteran's COPD is related to his service, the Board finds that the newly-submitted evidence relates to unestablished facts necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for COPD is reopened.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  
	
Turning to the facts in this case, the Veteran has been diagnosed with COPD.  In August 2011, Dr. Hill, a private clinician, opined that the Veteran's COPD was related to his service.  As a rationale for this opinion, Dr. Hill noted that while cigarette smoking often caused COPD, in this case, such causation was less likely because the Veteran last smoked in the 1970s.  Absent other risk factors for the development of COPD, Dr. Hill concluded that it was most likely that the Veteran's COPD was related to his service.  Consistent with this letter, the Board otherwise observes that clinicians have consistently noted that the Veteran last smoked in the 1970s.  With no medical evidence contradicting this opinion, the Board finds that this opinion provides the necessary nexus between the Veteran's service and his current disability.  Service connection for COPD is accordingly granted.  









(Continued on the next page)
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection COPD is reopened.

Service connection for COPD is granted.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


